Citation Nr: 9916594	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-46 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis.  

2.  Entitlement to a compensable rating for a shell fragment 
wound to the left shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which confirmed a noncompensable evaluation for 
residuals of a shell fragment wound of the left shoulder and 
granted service connection for osteoarthritis of the right 
knee, effective June 12, 1995, and evaluated the disability 
as noncompensable.  The veteran's claims folder was 
subsequently transferred to the RO in Jackson, Mississippi.

At a hearing before a hearing officer at the Boise RO in 
March 1997, the veteran testified that his right knee 
disability was such that he could do "no work or nothing."  
This statement could be construed as a claim for a total 
rating for compensation based on individual unemployability.  
This issue is not inextricably intertwined with the claim for 
an increased rating.  Parker v. Brown, 7 Vet. App. 116 
(1994).  The issue has not been adjudicated by the RO.  
Accordingly, the issue of entitlement to a total rating based 
on individual unemployability is referred to the RO for 
appropriate action.

This case was previously before the Board in July 1998, when 
it was remanded for additional evidentiary development.  That 
development has been completed and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's right knee disability has been manifested 
throughout the period since service connection was 
established, by limitation of motion that is noncompensable 
under the appropriate diagnostic codes without instability or 
subluxation.  

2.  The service-connected shell fragment wound to the left 
shoulder is manifested by a tiny one-millimeter retained 
foreign body and is not productive of more than slight muscle 
injury.  

3.  The veteran's service-connected shell fragment wound to 
the left shoulder is manifested by a tender three-millimeter 
scar. 



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right knee osteoarthritis were not met during any 
period since service connection became effective.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (1998).  

2.  The criteria for a compensable rating for shell fragment 
wound to the left shoulder on the basis of muscle injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 §§ 
4.7, 4.55, 4.56; Diagnostic Code 5301 (1998).

3.  The criteria for a rating of 10 percent, and no more, for 
residuals of a shell fragment wound to the left shoulder, on 
the basis of a tender scar have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.14, 4.118 Diagnostic Code 7804 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in July 1941, the veteran 
sustained a contusion to the outer aspect of the right thigh 
when he was kicked by a horse.  He was hospitalized for 
several days and returned to duty.  Records from the Office 
of the Surgeon General, Department of the Army, show that the 
veteran was treated in February 1945, for an unspecified 
wound incurred as the result of an artillery shell fragment.  
The record indicates that the veteran had no days of 
hospitalization and was returned to duty.  There was 
reportedly no nerve or artery involvement from the injury.  
On examination for separation from service, it was reported 
that the veteran had been hospitalized for one month in July 
1941 for an injury to the right kneecap.  The injury in 
February 1945 was not reported.  The examination for 
separation reportedly revealed no musculoskeletal defects.

VA outpatient treatment records dated in April 1995 show that 
the veteran was seen with complaints of a painful right knee 
after a fall.  X-ray results showed narrowing of the 
patellofemoral joint space.  There were hypertrophic changes 
seen at all three joint compartments.  There were 
calcifications within the joint posteriorly.  The veteran was 
seen again in September 1995 with complaints of right knee 
pain.  There was tenderness over the patella bursa.  There 
was no real limitation of motion.  The diagnosis was 
arthritis of the right knee.  

VA outpatient treatment records dated in April 1995 show that 
he was seen with complaints of left shoulder pain.  X-ray 
results showed normal alignment and mineralization.  The 
Glenohumeral joint appeared normal.  Small metallic density 
was seen in the soft tissue posterior to the acromion 
consistent with given history of shrapnel.  

In a statement dated in July 1995, the veteran reported that 
after sustaining his shell fragment wound he was returned to 
the front lines, and did not receive any follow up treatment.

The veteran was accorded a VA joints examination in March 
1996.  On examination of the right knee, the joint space was 
symmetrical and did not suggest degenerative joint disease.  
there was degenerative spurring off of the superior aspect of 
the distal femur adjacent to the patella and conceivably the 
result of old trauma to the bone or soft tissues in the past.  
The impression was spurring off of the frontal lateral aspect 
of the distal right femur.

On examination of the left shoulder, there was no deformity 
or scar noted.  No diagnosis was provided.  

The veteran was accorded a VA joints examination in June 
1996.  On examination, range of motion was as follows:  
forward flexion was from neutral to 180 degrees on the right 
and from neutral to 120 degrees on the left.  Abduction was 
from neutral to 180 degrees on the right and from neutral to 
160 degrees on the left.  There was a faint scar in the 
supraspinous area on the left.  The diagnosis was status post 
shrapnel wound, supraspinatus area, left shoulder, has 
limitation of motion and anterior flexion and abduction.  
There was no muscle defect.  

On examination of the knees, flexion was from neutral to 140 
degrees, bilaterally.  

During a hearing held before a hearing officer at the RO in 
March 1997, the veteran's representative asserted that the 
veteran experienced pain and suffering with decreased range 
of motion from his left shoulder disability.  He further 
asserted that the veteran experienced pain and decreased 
range of motion of the right knee, and was only able to move 
about with the use of a cane.  The veteran testified that his 
knee disability caused him difficulty in kneeling and in 
going up and down stairs.

VA outpatient treatment records dated in January 1996 show 
that the veteran was seen with complaints of right knee pain.  
The veteran was seen in June 1996 with complaints of left 
shoulder pain.  

The veteran was accorded a VA orthopedic examination in 
December 1998.  On examination of the right knee, range of 
motion was from 5 degrees to 80 degrees.  There was some 
discomfort on the extremes.  The examiner commented that the 
veteran might be "resisting motion here."  The ligaments of 
the knee were stable.  There was no apprehension on lateral 
push of the patella.  McMurray's test was negative medially 
and laterally.  There was no quadriceps atrophy.  No knee 
joint effusion.  X-rays were interpreted as showing mild 
degenerative arthritis, patellofemoral with spurs.

On examination of the left shoulder, there was a three-
millimeter scar posteriorly over the acromion noted.  The 
scar was tender.  There was no atrophy about the shoulder.  
Range of motion of the shoulder on external rotation was to 
40 degrees, internal rotation was to 90 degrees, and combined 
abduction and external rotation was to 120 degrees.  There 
was no tenderness about the shoulder or trigger points.  X-
rays were interpreted as showing a tiny one-millimeter 
radiodensity compatible with shrapnel in the posterior 
shoulder near the acromion.  

The diagnosis was adhesive capsulitis, mild, left shoulder.  
The examiner noted that he could not equate the tiny piece of 
shrapnel in the left shoulder with the veteran's complaints.  
The examiner also found that the veteran had mild to moderate 
degenerative arthritis of the right knee, which would lead to 
"some" weakened movement and excessive fatigability. 

Pertinent Law and Regulation

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of the 
statutes and judicial construction, and that VA has, 
therefore, a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
relevant evidence pertaining to the issues consists of a 
report of a VA examination in December 1998.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
effecting joints are reduction of normal excursion of 
movements in different planes, including less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

Right Knee Osteoarthritis

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
further held that: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With these principles in mind, the Board will consider 
whether the veteran was entitled to an initial evaluation in 
excess of 10 percent during any period since service 
connection was established.

The right knee disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
traumatic arthritis, which is evaluated on the basis of the 
criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The provisions of Diagnostic Code 5003 provide in 
pertinent part as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Review of the claims file indicates that the veteran is 
currently evaluated as 10 percent disabled under Diagnostic 
Codes 5010, for traumatic arthritis, which is evaluated under 
the criteria contained in Diagnostic Code 5003.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.

Repeated examinations have shown that the veteran does not 
have limitation of motion that would be compensable under 
Diagnostic Codes 5260 or 5261.  The most severe limitation of 
motion was reported on the December 1998 VA examination, when 
the range of motion was from 5 to 80 degrees.  Because there 
was discomfort only at the extremes of this motion, it cannot 
be found that the veteran has additional loss of motion due 
to functional impairment such as would meet the criteria for 
a compensable evaluation under Diagnostic Codes 5260 or 5261.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA's General Counsel has held that where a claimant has 
arthritis and instability of a knee, separate evaluations can 
be awarded under the provisions of Diagnostic Code 5003 and 
38 C.F.R. § 4.71a; Diagnostic Code 5257.  VAOPGCPREC 9-98 
(1998); VAOPGCPREC 23-97 (1997).  In the instant case, 
however, there is no evidence that the veteran has had 
instability or subluxation of the right knee at any time 
since the effective date of the grant of service connection.  
VA examinations have shown that the veteran's knee ligaments 
are stable and intact.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  As a result of the December 1998 VA examination, the 
examiner noted that the veteran's mild to moderate 
degenerative arthritis of the right knee would lead to 
"some" weakened movement and excessive fatigability.  
However, as discussed above the veteran does not appear to 
have additional loss of motion due to functional impairment.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In the instant case the veteran has required no recent 
treatment for his right knee disability.  Therefore, it 
cannot be found that his disability has required frequent 
periods of hospitalization.  The veteran has testified that 
his right knee disability prevented him from doing work.  
However, he is approximately 80 years old and there is no 
evidence that he is currently employed.  Therefore the Board 
is unable to find that his disability causes marked 
interference with employment.  Since there is no showing that 
the disability has required frequent hospitalization or 
caused marked interference with employment, referral for 
consideration of an extra-schedular evaluation is not 
warranted. 

For these reasons the Board has determined that a rating in 
excess of 10 percent for any period since the grant of 
service connection is not warranted.


Shell Fragment Wound, Left Shoulder

The Board notes  that the regulations pertaining to muscle 
injuries were revised in June 1997, effective July 3, 1997.  
62 Fed. Reg. 20235-30240 (1997).  Where the law or 
regulations change while the case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deepest structures injured 
(bones, joints and nerves).  "A through-and-through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of severe 
grade is established when there is a history of "compound 
comminuted fracture and definite muscle or tendon damage from 
the missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72.

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: The 
velocity, projectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or form 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscle affecting the motion of 
a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(1998).

The new provisions of 38 C.F.R. § 4.55, are as follows:  

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body 
part, unless the injuries affect 
entirely different functions. 
(b) For rating purposes, the skeletal 
muscles of the body are divided into 
23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle 
groups for the forearm and hand 
(diagnostic codes 5307 through 
5309); 3 muscle groups for the foot 
and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for 
the pelvic girdle and thigh 
(diagnostic codes 5313 through 
5318); and 5 muscle groups for the 
torso and neck (diagnostic codes 
5319 through 5323). 
(c) There will be no rating assigned for 
muscle groups which act upon an 
ankylosed joint, with the following 
exceptions: 
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it 
will be rated, but at the next lower 
level than that which would 
otherwise be assigned. 
(2) In the case of an ankylosed 
shoulder, if muscle groups I and II 
are severely disabled, the 
evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for 
unfavorable ankylosis, if not 
already assigned, but the muscle 
groups themselves will not be rated.  
(d) The combined evaluation of muscle 
groups acting upon a single 
unankylosed joint must be lower than 
the evaluation for unfavorable 
ankylosis of that joint, except in 
the case of muscle groups I and II 
acting upon the shoulder. 
(e) For compensable muscle group 
injuries which are in the same 
anatomical region but do not act on 
the same joint, the evaluation for 
the most severely injured muscle 
group will be increased by one level 
and used as the combined evaluation 
for the affected muscle groups. 
(f) For muscle group injuries in 
different anatomical regions which 
do not act upon ankylosed joints, 
each muscle group injury shall be 
separately rated and the ratings 
combined under the provisions of 
Sec. 4.25.

The new provisions of 38 C.F.R. § 4.56 are as follows:

An open comminuted fracture with muscle 
or tendon will be rated as a severe 
injury of the muscle group involved 
unless, for locations such as in the 
wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal, (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged, (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, 
(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shall or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of inservice treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through- 
and-through or deep-penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through-and-through or 
deep-penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile. (Authority: 38 U.S.C. 1155 
[29 FR 6718, May 22, 1964, codified at 
38 C.F.R. § 4.56 (1998).

The most recent rating decision and supplemental statement of 
the case, dated in January 1999, reflects that both sets of 
rating criteria were applied to the claim.  Accordingly, the 
Board has determined that the appellant would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claims presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
involving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gobber v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. at 54.

The veteran's shell fragment wound, left shoulder is 
currently evaluated under the provisions of Diagnostic Code 
5301 pertaining to injuries to the extrinsic muscles of the 
shoulder girdle.  The muscle group controls upward rotation 
of the scapula; elevation of arm above the shoulder level.  

Under that diagnostic code, a severe injury warrants a 40 
percent evaluation.  A moderately severe injury warrants a 30 
percent evaluation, and a moderate injury warrants a 10 
percent evaluation.  A noncompensable evaluation is provided 
for a slight injury.

The Board does not find that a compensable evaluation is 
warranted under either the old or new criteria.  Under either 
formulation, the wound to the muscle, if any, was no more 
than slight.  There was a shell fragment wound without 
reported debridement, infection, or the effects of 
laceration.  It was treated briefly, and the veteran returned 
to duty.  The Surgeon General's records and the veteran's 
history suggest that the injury did not require 
hospitalization.  

The veteran apparently healed with good functional results 
and no complaint of painful residuals or cardinal symptoms of 
muscle injury, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  The examination 
for separation from surgery shows no residual complaints or 
disability.  Indeed the injury was not even mentioned, and 
the veteran has reported that the injury required no follow 
up treatment.

In this case, the veteran's shell fragment wound of the left 
shoulder is not compatible with criteria associated with 
moderate muscle disability.  There was no artery or nerve 
involvement.  The 1996 examination that there was no muscle 
damage.  The most recent examination revealed no atrophy or 
tenderness about the shoulder.  There were no trigger points 
noted.  In addition, the most recent examination is negative 
for loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  In view of this evidence, the Board concludes that 
the shell fragment would of the left shoulder does not 
involve the degree of impairment which would approximate the 
"moderate" impairment required for the next higher rating 
of 10 percent.

Therefore, in the absence of medical findings showing more 
than slight impairment, the Board finds that the criteria for 
a compensable rating have not been met.

The functional limitations due to pain must be accounted for 
in the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  During his 
December 1998 VA examination, the veteran complained of pain, 
stiffness, limited motion, and weakness in his left shoulder.  
However, there were no objective manifestations of functional 
impairment, inasmuch as the examiner found that the veteran's 
complaints were not supported by the objective findings.

Considering the nature of the original injury and the lack of 
any record of complaints or other findings for approximately 
50 years, the Board is unable to find that the veteran's 
muscle injury is more than slight.

The record shows that on the December 1998 VA examination, 
the veteran was found to have a tender three-millimeter scar 
of the left shoulder.

Impairments associated with a veteran's service- connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The Board notes, in this 
regard, that as a scar is a separate and distinct 
manifestation of the veteran's disability, not contemplated 
by the symptoms addressed in 38 C.F.R. § 4.73, it therefore 
may be rated separately.

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(1998).  Diagnostic Code 7804 provides that scars that are 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.

The Board finds that the veteran is entitled to a 10 percent 
evaluation for the tender scar of his left shoulder under 
Diagnostic Code 7804.  The record does not show that it cause 
limitation of function or would otherwise warrant an 
evaluation in excess of 10 percent.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis is denied. 

A 10 percent evaluation residuals of a shell fragment wound 
to the left shoulder on the basis of a tender scar, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

